Case 3:19-cv-01189-DWD Document 20 Filed 10/30/20 Page 1 of 3 Page ID #148




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD ROBERSON, #R60232,                       )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19ïcv–1189ïDWD
                                                 )
 FRANK E. LAWRENCE, et al.                       )
           Defendants.                           )
                                                 )
                                                 )
                                                 )


                             MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Edward Roberson, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”) brings this

civil rights action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. Now before the Court is his Motion for Preliminary Injunction

and/or Protective Order (Doc. 19). The Motion is DENIED.

       A preliminary injunction is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.

Def. Council, 555 U.S. 7, 22 (2008). See also Girl Scouts of Manitou Council, Inc. v. Girl Scouts

of U.S. of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (“[A] preliminary injunction is an

exercise of a very far-reaching power, never to be indulged in except in a case clearly

demanding it.”).




                                                     1
Case 3:19-cv-01189-DWD Document 20 Filed 10/30/20 Page 2 of 3 Page ID #149




       To obtain preliminary injunctive relief, Plaintiff must establish that: (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at

law exists; and (3) he will suffer irreparable harm without the relief. Woods v. Buss, 496

F.3d 620, 622 (7th Cir. 2007). If those three factors are shown, the Court then must balance

the harm to each party and to the public interest from granting or denying the injunction.

Id.

       Plaintiff seeks injunctive relief prohibiting Defendants Lawrence, Lashbrook,

Berner and several non-parties and “their successors in office, agents and employees and

all other persons acting in concert and participating with them” from a variety of actions,

including double-celling, preparing and serving Plaintiff’s food trays, interfering with

medical exams and treatment and retaliating against Plaintiff in general. (Doc. 19, pp. 2-

3). He does not plead any facts in the Motion regarding such activities. Instead, he has

attached a declaration from another inmate regarding an incident involving several non-

party corrections officers using excessive force on Plaintiff on September 16, 2020. (Id.,

pp. 4-6).

       First, the Motion fails to demonstrate that Plaintiff will suffer irreparable harm

without the relief sought. The facts submitted pertain to a single incident more than a

month ago involving non-party corrections officers. Even interpreting the Motion with

all the leeway granted to pro se litigants’ pleadings, there is no basis to suggest an ongoing

violation or an immediate threat of violation.

       Additionally, “a preliminary injunction is appropriate only if it seeks relief of the

same character sought in the underlying suit, and deals with a matter presented in that


                                                  2
Case 3:19-cv-01189-DWD Document 20 Filed 10/30/20 Page 3 of 3 Page ID #150




underlying suit.” Hallows v. Madison County Jail, No. 18-cv-881-JPG, 2018 WL 2118082, at

*6 (S.D. Ill. May 8, 2018) (internal citations omitted); Ayala v. Kruse, No.

219CV00348JPHMJD, 2020 WL 4904761, at *2 (S.D. Ind. Aug. 20, 2020); Kaimowitz v.

Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same character, and deals with a

matter lying wholly outside the issues in the suit.”); Devose v. Herrington, 42 F.3d 470, 471

(8th Cir. 1994). In the present matter, Plaintiff seeks only monetary relief; injunctive relief

is a much different remedy and is therefore precluded from being sought by preliminary

injunction. See Daniels v. Dumsdorff, No. 19-CV-00394-NJR, 2019 WL 3322344, at *1 (S.D.

Ill. July 24, 2019).

                                            Disposition

       For the foregoing reasons, Plaintiff’s Motion (Doc. 19) is DENIED.

       IT IS SO ORDERED.
       DATED: October 30, 2020




                                                          __________________
                                                          DAVID W. DUGAN
                                                          U.S. District Judge




                                                  3
